DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 2 and 8:
The phrase “so as” in claims 1, 8 and the phrase "similar to” in claim 2, renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al [US 2015/0117059] in view of Nichol et al [US 2011/025503]
Claim 1.  A medical display device (the electronic or medical device for display medical information on a display module, see Figs. 1A-C, 2A, 2B, para [0026, 0028, 0038, 0047]) comprising: an information displaying section having a display screen in which medical information is displayed (the display module to display medical information data, see Figs. 2A, 2B, para [0026, 0028, 0047]); and an alarm indicator (the display module include a notification light guides, see abstract, see Figs. 1A-C, para [0004]) configured to provide alarm information, wherein the alarm indicator comprises: a light guiding member extending in a first direction that is parallel to the display screen (the light guide plate 130 is designed to emit light LEDs 110 in a direction parallel to the display module, see Figs. 2A-B, para [0047]);
a first light source (the first LEDs 110 emitted from one end of display module, see Figs. 2A,2B, para [0047]) disposed so as to face an end face of the light guiding member in the first direction; and
a transmissive member covering the light guiding member from a second direction intersecting with the first direction (the light guide plate 130 emits light incident at least two directions are opposite to each other, see abstract, Fig. 2A, para [0008, 0045]);
But Chun et al fails to discloses wherein the light guiding member comprises: a reflecting portion extending in the first direction and configured to reflect light incident from the end face at least toward the second direction; and an outer face configured such that the light reflected by the reflecting portion is emitted therefrom while being diffused.  However, Chun et al discloses the light incident surface 140 of the light guide plate may be divided into two areas. The light incident surface 140 may be coated with a specific material referred to as resin. At this time, the light incident surface 140 may be divided into two areas according to the type of coated resin. For example, the light incident surface 140 may be configured with transparent resin areas 142 through which light emitted from LEDs is input to the light guide plate and a white resin area 141 by which the transparent resin areas are distinguished. The white resin area 141 transmits a small amount of light as compared with the transparent resin areas 142, and, therefore, serves as a diaphragm against the light incident to the light guide plate. As described above, the light incident surface 140 may transmit light only through some areas such as the transparent resin areas 142. The transparent resin areas 142 may be located to face the LEDs 110, and the white resin area 141 may be located to face areas between the LEDs 110.  The two types of resin areas may minimize the mixture of light, thereby implementing a lighting module that represents several types of colors at one light emitting point at the same time (see Fig. 4, para [0052]).
Nichol et al suggests that the reflecting incident light comprising light reflecting element is also at least one second element selected from the group: light blocking element, low contact area covering element, housing element, light collimating optical element, light turning optical element and thermal transfer element. In another embodiment, the light reflecting optical element is a second element within a region of the light reflecting optical element. In a further embodiment, the light reflecting optical element comprises a bend region, tab region, hole region, layer region, or extended region that is, or forms a component thereof, a second element. For example, a diffuse light reflecting element comprising a voided PET diffuse reflecting film may be disposed adjacent the lightguide region to provide diffuse reflection and the film may further comprise a specular reflecting metallized coating on an extended region of the film that is bent and functions to collimate incident light from the light source (see para [0276]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the diffuse reflecting incident light element of Nichol et al for the incident light surface of Chun et al for greater light indicators because the incident light surface with transparent resins or coating films can provide reflecting light and/or diffusing light as desired.

Claim 2.  The medical display device according to claim 1, wherein a section shape of the reflecting portion as seen in the first direction is similar to a section shape of the light guiding member as seen in the first direction (as the combination of the reflecting incident light between Chun et al and Nichol et al in respect to claim 1 above, and wherein light incident 140 of the light guide plate may comprises reflective component to provide different shapes and colors accordingly, see Figs. 2A-B, 4, para [0047, 0050, 0052]).

Claim 3.  Chun et al fails to disclose the outer face is formed with at least one of ridges and grooves extending in the first direction.  However, Chun et al discloses the light guide plate may have a side surface in a shape similar to alphabet letter `T` rotated by 90 degrees in the counterclockwise direction. However, in the light guide plate, a hole area (a horizontal area) is connected to a lower portion of an emitting area (a vertical area). For example, the side surface of the light guide plate may have a shape in which the hole area is connected to be perpendicular to the lower portion of the emitting area having a shape of alphabet `I`. A rectangular hole may be formed through the hole area of the light guide plate in an up-down direction, and a circuit board 120 may be disposed on the bottom surface of the hole area. LEDs 110 mounted on the circuit board 120 may be located within the hole. The LEDs 110 may emit light from one side surface thereof, and the light may be emitted in a direction of arrows illustrated in FIG. 3, see para [0050]).
Nichol et al suggests that the stacked array of coupling lightguides form a cavity that allows an extended ridge of a light collimating optic to be positioned within the cavity such that the light collimating optic substantially maintains its position relative to the coupling lightguides. Various forms of grooves, ridges, interlocking shapes, pins, openings, apertures and other constraining shapes may be used with the optical element (such as the light turning optical element or light collimating optical element) or the light source (or housing of the light source) and the shape cut into the coupling lightguides to constrain the element or light source when placed into the interlocking shape (see para [0237]).  Therefore, it would have been obvious to one skill in the art before the light guides formed of groove and ridges of Nichol et al for the light guide surface of Chun et al in order to emitting lights in a desire shape and focusing of illuminations for easily and quickly observed by a person or user.

Claim 4.  The medical display device according to claim 1, comprising: a first reflecting member disposed between the first light source and the light guiding member, wherein part of the light emitted from the first light source is reflected by the first reflecting member and is caused to be incident on the end face of the light guiding member (as the combination of the reflecting incident light surface of the light guide module between Chun et al and Nichol et al in respect to claim 1 above).

Claim 5.  The medical display device according to claim 1, comprising: a second reflecting member configured to reflect light emitted from the outer face of the light guiding member toward the transmissive member (as the combination of the reflecting incident light between Chun et al and Nichol et al in respect to claim 1 above, and wherein the directions in which the reflecting light is emitted may be directions toward the front and rear surfaces of the electronic device.  However, the present disclosure is not limited thereto, and various applications can be made in which the light is emitted in directions toward the front and side surfaces of the electronic device according to another embodiment of the present disclosure. The light emitting points 151 and 152 at the top and bottom of the emitting area may be made transparent to allow the light incident to the light guide plate to be emitted only from specific points (see Fig. 2A, 2B, para [0045]).

Claim 6.  The medical display device according to claim 1, comprising: a second light source associated with medical information that is different from medical information associated with the first light source (the second light source LED 110, see Fig. 2A, 2B, para [0044]).

Claim 7.  The medical display device according to claim 1, comprising: a housing (the front case 300 and rear case 200, see Figs. 1A, 1C, par [0038]) surrounding the information displaying section, wherein an outer face of the transmissive member is not protruded from a side face of the housing (the lighting module 100 may be assembled such that light emitting points 151 and 152 from which light is emitted from the light guide plate 130 are located to be close to the front and rear cases 300 and 200, respectively. For example, the lighting module 100 may be assembled such that one light emitting point 152 is closely located to face the rear case 200, and the other light emitting point 151 is located to be close to the front case 300. In addition (see Figs. 1A, 1C, para [0040]).

Claim 8.  The medical display device according to claim 1, comprising: the first light source includes a pair of first light sources which are disposed so as to face the end face and the other end face in the longitudinal direction of the light guiding member (the pair of light sources LEDs 110 are disposed at the ends, see Figs. 2A, 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umekawa et al disclose the illumination device capable of improving the uniformity in brightness of the illumination light, and a display device using the same. An illumination device is provided with: a plurality of light sources arranged in a row in one direction; and a light guide plate which has, along a side edge face, a light receiving face facing the light source, guides light entering through the light receiving face, and outputs illumination light from a light emitting surface disposed on the front surface; the light guide plate having a plurality of prisms and a plurality of prisms provided in an indented manner on the front or rear surface and arranged in a row along the longitudinal direction of the light receiving face; the prisms being formed spanning between the light receiving face and the opposing face opposite the light receiving face; and the prisms being formed, between adjacent prisms, deeper than the prisms within a predetermined range in the vicinity of the light receiving face.	[US 2015/0131309]
Salter discloses the monitoring device, system and method are provided for in-home/on-premises monitoring of usage of utilities, such as medical, electricity and other services. The monitoring device receives information from a smart meter, and displays usage through a display, illuminating an area using a colour indicative of the current cost of consumption, and varying the illuminated area at a rate indicative of a rate of consumption or other metric, the varying of the illuminated area simulating movement in the display. The display provides a consumer with “at a glance” visual information on current usage.  One or more devices may be networked, and interface directly or indirectly with a transceiver of a smart metering system, or a retrofit transceiver for a conventional meter.		[US 2017/0140482]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/27/2022